Citation Nr: 0201274	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  00-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
on a direct basis or as secondary to service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the RO in 
Roanoke, Virginia, which denied the veteran's claim for 
service connection for hearing loss.  In March 2001, the 
Board remanded the veteran's appeal for further evidentiary 
development.


FINDINGS OF FACT

1.  There is no medical indication that the veteran's 
bilateral hearing loss is the result of any in-service injury 
or disease, to specifically include claimed noise exposure 
therein.

2.  There is no persuasive medical evidence to establish that 
the veteran's bilateral hearing loss is caused or aggravated 
by service-connected malaria or any treatment therefor.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is not the result of injury or 
disease incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).

2.  The veteran's bilateral hearing loss is not proximately 
due to or the result of service-connected malaria.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted that, due to significant noise 
exposure working as a demolition specialist in Burma during 
World War II, he suffers from bilateral hearing loss.  
Alternatively, he has alleged that current bilateral hearing 
loss was caused by treatment for malaria after military 
service.  It is requested that the veteran be afforded the 
benefit of the doubt. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA or Act), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations that implement the Act (but, with the 
possible exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  Id.

The RO has had an opportunity to consider the appeal in light 
of the above-noted change in the law, and the Board finds 
that the requirements of the law have been satisfied.  In 
this regard, the Board notes that the RO has notified the 
veteran of the laws and regulations governing his claim (to 
include those resulting from passage of the VCAA), and the 
bases for the denial of the claim; hence, he has been advised 
of what is needed to support the claim.  Moreover, the RO has 
already obtained all existing, relevant medical evidence 
needed for a fair adjudication of the veteran's appeal, and 
the veteran has undergone VA examination to obtain an opinion 
as to the origins or etiology of his current bilateral 
hearing loss.  See March 2001 RO correspondence to the 
veteran; September 2001 VA examination report; October 2001 
RO decision; and October 2001 supplemental statement of the 
case.  While there may be some outstanding medical evidence 
that the veteran has indicated is pertinent to the claim-
specifically, the reports of yearly physicals from his 
employer, and possible medical treatment records in the 
1980's-it has not been asserted and there is otherwise no 
indication that these records provide any evidence as to the 
etiology of any hearing loss demonstrated therein, and, 
hence, are not necessary for the adjudication of the service 
connection claim.  Indeed, as noted below, the veteran has 
indicated that such records could show hearing loss as early 
as the 1960's.  However, as the record already contains post-
service medical evidence of bilateral hearing loss recognized 
as a disability for VA purposes (see 38 C.F.R. § 3.385 
(2001)), a point not currently in dispute, the Board finds 
that nothing could be gained by further delaying the appeal 
to obtain similar medical records.  The Board also finds 
that, as explained in more detail below, there are no other 
existing, pertinent records that can be obtained that bear on 
the matter under consideration (a Dr. Korman has indicated 
that he does not have records of alleged treatment of the 
veteran for malaria in 1946).  

Under these circumstances, the Board finds that the claim is 
ready to be considered on the merits.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. . ." 38 C.F.R. § 3.310(a) 
(2001); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  In 
addition to authorizing service connection for disability 
caused by a an already service-connected disability, that 
regulation has been interpreted to permit service connection 
for the degree of disability result from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When a veteran is claiming service connection for hearing 
loss, regulations provide that for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Available service personnel records show that the veteran 
served in the Army during World War II and his occupational 
specialty was demolition specialist.  They also show he was 
assigned to an engineering company and that his campaigns 
included the Central Burma and India-Burma campaigns.  A 
summary of his occupational specialty indicated that the 
veteran supervised five men in setting demolition charges in 
Burma, taught classes in basic demolition, and set demolition 
to blast hillsides and tree stumps in the construction of the 
Burma Road. 

Service medical records, including the report of a March 1945 
discharge examination, are negative for complaints and/or 
treatment for either hearing loss or malaria.  In fact, the 
March 1945 report specifically noted "no malaria."  A June 
1943 entry and the March 1945 discharge examination report 
each note that the veteran's hearing was 15/15, bilaterally; 
the latter was based on whispered voice testing.

In connection with a prior claim for service connection for 
malaria, the record indicates that the veteran asserted that 
a Dr. Korman had treated him for that condition shortly after 
his separation from military service.  Apparently, the RO 
requested those treatment records; however, it is indicated 
that in a July 1995 response, Dr. Korman reported that he did 
not have any records of treatment of the veteran going back 
to 1946.  The record also indicates that, subsequently, the 
veteran telephoned the RO to report that he had recently 
spoken to Dr. Korman, and that the doctor recalled treating 
the veteran for malaria about a month after his discharge.  
The record contains no statement from Dr. Korman confirming 
such treatment, or identifying any medication used to treat 
the veteran.  

In September 1965, the RO received an August 27, 1965, 
document from the Army entitled, "Extract from Miscellaneous 
Records Concerning Medical Treatment."  The extract contained 
the following notations; "[p]lease note Item 11 - WDAGO Form 
38-Encl. re to malaria" and "[m]alaria/jaundice 
questionnaires not in file for 1946."  The extract also noted 
that the veteran was on sick call on six occasions between 
September 1944 and September 1945; the reason for these sick 
calls was not given.

In a September 1965 rating decision, the RO granted service 
connection for malaria.  

VA and private treatment records, dated in 1946 and 1947, as 
well as from October 1989 to September 2001, reflect the 
veteran's complaints, diagnoses, and/or treatment for hearing 
loss.  The first clear evidence of hearing loss recognized as 
a disability for VA purposes (based on speech recognition 
scores) is October 1989, for the left ear, and August 1996 
for the right ear.  See private treatment records from Head 
and Neck Medicine and Surgery dated in October 1989 (speech 
recognition score for the left ear of 92 and for the right 
ear 96) and August 1996 (speech recognition score for the 
left ear of 92 and for the right ear 88) and 38 C.F.R. 
§ 3.385 (2001) (speech recognition scores using the Maryland 
CNC Test must be less than 94 percent to qualify as hearing 
loss).  (Parenthetically, the Board notes that while graphs 
(made in conjunction with audiological evaluation at Head and 
Neck Medicine and Surgery) that represent the veteran's 
decibel loss in each ear may indicate that the veteran, in 
fact, had bilateral hearing loss as early as October 1989, 
the Board may not interpret graphical representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471 
(1995)).  

Subsequently dated medical records reflect the veteran's 
periodic complaints and/or treatment for bilateral hearing 
loss.  See private treatment record from Head and Neck 
Medicine and Surgery dated in January 2000; March 2000 letter 
from Michael J. Basile, M.D.; and September 2001 VA 
examination report.

As to the origins or etiology of the veteran's current 
bilateral hearing loss, the Board notes that a March 2000 
letter from Dr. Basile reports, in substance: 

[The veteran] has acquired a rather 
significant hearing loss to the point 
that he now requires hearing aids.

He was treated in 1946 for active malaria 
with Quinine and all of that is 
documented in his service medical 
records.

The relationship between the treatment of 
malaria with Quinine and hearing loss is 
known to the medical profession and has 
been well documented in various texts.  
There is a substantial probability that 
the hearing loss experienced by [the 
veteran] was a result of the treatment he 
received for his service-connected 
malaria.

The record also shows that the veteran filed medical articles 
related to the relationship between the treatment for malaria 
and hearing loss.  In summary, these articles noted that the 
anti-malaria drugs Quinine and Chloroquine produce reversible 
hearing loss in low doses and permanent hearing loss in high 
doses.  It was also noted that Quinine caused degenerative 
changes in the Organ of Corti, the cochlear neurons, and the 
stria vascularis.

The veteran also filed with the RO a historical article that 
noted the difficult time Army engineers, like himself, had 
while stationed in Burma in 1943 building a road.  In 
summary, this article reported that, in 1943, Army engineers 
assigned to build a road in Burma had a very high rate of 
malaria and that by July 1943 malaria affected 955 out of 
every 1000 soldiers per year.

Thereafter, the veteran underwent a VA examination of his 
ears in September 2001.  As to the history of his hearing 
loss, the veteran reported that he had worked as a demolition 
expert in the military and in that capacity was exposed to 
noise from weapons fire, explosions, and other combat noise.  
Following military service, he worked as an engineer for 
Southern Rail/Norfolk Southern.  He also reported that, 
thinking back, he recalled having difficulty hearing 
conversations a very long time ago (as long ago as the 
1940's).  Next, he reported that, while annual physicals with 
his employer, Southern Rail, could possibly show hearing loss 
starting in the 1960's, he first sought treatment for hearing 
loss sometime in the 1980's.  

As to the veteran's service-connected malaria, the examiner 
noted that a review of the veteran's service medical records 
was negative for significant information regarding treatment 
of malaria with Quinine.  The examiner also noted that the 
veteran reported that he was first diagnosed with malaria the 
same month that he was discharged from service, March 1946, 
and that a Dr. Korman had treated him for the malaria.  The 
veteran reported that he was cured ("okay") within weeks of 
the disease onset and subsequent treatment.  However, when 
asked if he was treated with Quinine, the veteran could not 
say for sure what he was treated with.

Examination revealed bilateral hearing loss recognized as a 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2001).  
In his report, the examiner offered the following opinion.  

The veteran states that he received the 
treatment for Malaria after discharge.  
For this reason, there is no 
documentation of the treatment in his 
active duty record available in the C-
File.  Quinine and other antimalarial 
drugs have long been known for their 
ability to produce temporary hearing 
loss.  Quinine-induced hearing loss is 
typically high frequency in nature.  
While the hearing loss is reported to be 
reversible in most cases, permanent loss 
has occurred, apparently following large 
doses or protracted administration.  
Again, the exact antimalarial drug and 
dosage used for treatment in [the 
veteran's] case is unknown making a 
causal link difficult.  Without a hearing 
test available before and after 
treatment, there is no way to be certain 
in establishing a causal link (medication 
to hearing loss).

On the other hand, since it is 
established that [the veteran] had 
Malaria, it can also be presumed that he 
received treatment with antimalarial 
drugs.  For this reason, it can be deemed 
POSSIBLE that the antimalarial drugs 
contributed to his hearing loss.  The 
limited documentation available precludes 
me from making statements any stronger 
than mere 'possibility.'  And, in fact, 
based on the information available to me 
today, I can not conclude with reasonable 
medical certainty that the antimalarial 
drugs caused or aggravated the existing 
high frequency hearing loss.

The veteran has indicated that service connection on a direct 
basis is warranted because his current bilateral hearing loss 
was caused by the acoustic trauma the veteran sustained while 
in military service.  Other than the veteran's own 
assertions, however, there is no medical or other evidence to 
support this theory of entitlement.  The Board does not doubt 
that the veteran, as a demolition expert, may have suffered 
from significant noise exposure during his active military 
service.  However, the veteran's service medical records, 
including the report of the veteran's separation examination, 
do not in any way suggest that the veteran suffered any 
specific incident of acoustic trauma in service, and such 
records are likewise negative for complaints, diagnoses, or 
treatment for any hearing problems. Furthermore, there is no 
evidence documenting any hearing loss for many years after 
his discharge from service.  Even assuming, arguendo, the 
credibility of the veteran's assertions that employment 
physicals first recorded problems with hearing loss in the 
1960's and that he first sought treatment for hearing loss in 
the 1980's, the fact remains that there is no medical 
evidence whatsoever establishing a nexus between the 
veteran's current hearing loss disability, first diagnosed as 
early as 1989, and any incident of the veteran's active 
military service (to include his claimed noise exposure 
therein) that ended some 40 years earlier.  Because a grant 
of direct service connection requires competent evidence of a 
relationship between a current disability and an injury or 
disease incurred or aggravated therein, and such evidence is 
lacking in the instant case, the criteria for a grant of 
service connection, on a direct basis, are not met.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Also see 
also Hickson v. West, 12 Vet. App. 247 (1999). 

As regards the veteran's assertion that his current bilateral 
hearing loss is secondary to his treatment for service-
connected malaria, the Board notes that the record contains 
two opinions on this point.  After noting that the veteran's 
service medical records documented that he was treated for 
active malaria with Quinine in 1946, Dr. Basile, a private 
physician, opined that "[t]here is a substantial probability 
that the hearing loss experienced by [the veteran] was a 
result of the treatment he received for his service-connected 
malaria."  

On the other hand, the September 2001 VA examiner first 
indicated that since it is established that the veteran had 
malaria (apparently, based on the grant of service 
connection), it can also be presumed that he received 
treatment with antimalarial drugs, and that, therefore, it 
was possible that antimalarial drugs contributed to his 
hearing loss.  The examiner noted, however, that the 
"limited documentation available precludes me from making 
statements any stronger than mere 'possibility.'"  
Significantly, the examiner concluded that "based on the 
information available to me today, I can not conclude with 
reasonable medical certainty that the antimalarial drugs 
caused or aggravated the existing high frequency hearing 
loss."  Hence, the examiner ultimately rendered an opinion 
that militates against the veteran's claim.

The veteran and his representative have essentially asserted 
that the evidence is in equipoise-that the record contains 
one medical statement attributing the veteran's current 
bilateral hearing loss to his treatment for service-connected 
malaria and one that does not-and that reasonable doubt 
should be resolved in the veteran's favor.  The Board finds, 
however, that as the opinions on the relationship between the 
veteran's hearing loss and his service-connected malaria are 
not equally persuasive, the evidence is not in "relative 
equipoise" for purposes of giving the veteran the benefit of 
the doubt.  See 38 C.F.R. § 3.102 (2001).

In this regard, the Board notes that Dr. Basile prefaced his 
opinion by indicating that service records document that the 
veteran was treated for active malaria with Quinine in 1946.  
However, as indicated above, other than the veteran's own 
assertions, there is nothing in the record (to include the 
veteran's service medical records) documenting that the 
veteran was treated for active malaria with Quinine in 1946, 
and the veteran has asserted that this treatment occurred 
after service.  Thus, it does not appear that Dr. Basile 
reviewed the veteran's service and medical history before 
offering his opinion.  The factual premise for the doctor's 
opinion that the veteran's hearing loss is related to his 
1946 treatment with Quinine is further undercut by the fact 
that, in conjunction with the veteran's 2001 VA examination, 
the veteran admitted that he could not remember what 
medication had been used to treat him in 1946.  The Board 
notes that, as a medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).   

By contrast, the September 2001 VA examiner clearly provided 
his opinion on the basis of his consideration of, not only 
the veteran's assertions, but the documented medical 
evidence, along with examination of the veteran.  Consistent 
with the medical treatise evidence submitted by the veteran, 
he acknowledged that a relationship between anti-malarial 
drugs and hearing loss was possible.  However, as explained 
by the examiner, it is the limited documentation of evidence 
pertaining to the veteran's malaria (and any treatment 
therefor), and the lack of audiometry results contemporaneous 
to, or shortly after any such treatment, that prevented him 
from offering an opinion, with any degree of reasonable 
certainty, that the veteran's hearing loss is a result of 
medication administered during any such treatment.  In 
short-notwithstanding the grant of service connection for 
malaria in this case-the examiner found that there simply is 
insufficient evidence to establish that this veteran's 
hearing loss is attributable (to any degree) to treatment 
with anti-malarial drugs.  Such reasoned opinion clearly is 
based upon consideration of, and is consistent with, all 
pertinent evidence of record and sound medical judgment; 
hence, it is more probative on the question of a relationship 
between the veteran's current hearing loss and service-
connected malaria, to include any treatment therefor.  

Under these circumstances, the Board concludes the medical 
opinion that militates against the veteran's claim is 
entitled to more weight, and that there simply is no 
persuasive evidence that the current bilateral hearing loss 
is attributable to any treatment for service-connected 
malaria.  As establishing secondary service connection 
requires evidence of a relationship between a current 
disability and a service-connected disability, and there is 
no such persuasive evidence in this case, the Board must 
conclude that the criteria for service connection for 
bilateral hearing loss secondary to service-connected malaria 
(to include any treatment therefor) are not met.  See 
38 C.F.R. § 3.310 (2001).

In reaching the above conclusions, the Board has carefully 
considered the contentions of the veteran as well as the 
medical and historical treatise evidence he provided.  The 
veteran certainly can testify to an event in service, or as 
to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, his assertions as to medical causation are not 
probative because as a lay person (i.e., one without medical 
training and expertise) he is not competent to offer an 
opinion on a medical question, such as the etiology of a 
disability.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Likewise, as to the medical treatise evidence, the 
Board finds that such generic texts, which do not address the 
facts in this particular veteran's case, does not amount to 
competent medical evidence that would support a grant of 
service connection.  Wallin v. West, No. 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Cox v. Brown, 5 Vet. App. 95 (1993). 

Lastly, the Board has considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
(Supp. 2001) and 38 C.F.R. §§ 3.102, 4.3 (2001), but finds 
that the evidence is not of such approximate balance as to 
warrant its application. 


ORDER

Service connection for bilateral hearing loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

